OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)

The information disclosure statement filed on 11 January 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because: 

Each U.S. patent listed in an information disclosure statement must be identified by inventor, and the references lined through (lines 1, 2, and 3 in the IDS) are instead identified by the assignee company (i.e., line 1 U.S. Patent D747,979 should be identified with the inventors Babcock; Joseph. et al. and not by the assignee, Nixon Inc.) (37 CFR 1.98(b)(1)). 
 
Objection – Drawings
 
The reproductions are objected to for failing to fully disclosure the industrial design. Specifically, several of the drawing figures, as submitted to the USPTO, are obscured or cut off by the side of the page (See reproductions 1.9 and 1.10 (37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement). Therefore a new set of drawings sheets must be submitted in which the reproductions are positioned on the page in such a manner that all features in each of the reproductions are fully and clearly visible. 

    PNG
    media_image1.png
    669
    1187
    media_image1.png
    Greyscale

Objections – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II).
 
Specifically: 
1. Multiple views are referred to only as “perspective”, though they show the article from different angles.
2. The term “reference” view does not have any clear meaning in United States Design Patent practice. The view in 1.8 appears to be disclosing a second perspective view shown in a condition of use.
 
Therefore for clarity, the description of reproductions 1.7 – 1.10 should be amended. Suggested language:
 
--1.7 : Front perspective
1.8 : Back perspective
1.9 : Second front perspective, shown in a state of use
1.10 : Second back perspective, shown in a state of use--



Objection – Claim
 
The claim statement in a United States Design Patent must be written in formal terms, using specific and precise language. Any additional information other than this formal statement is not permitted. Therefore the second sentence following the primary claim statement must be canceled: 
 
[[Application for overall protection for industrial design(s) as shown and described.]]

Claim Refusal – 35 U.S.C. 171 for Double Patenting
 
The claim is provisionally refused under 35 U.S.C. 171 on the ground of double patenting since it is claiming the same design as that claimed in copending Application No. 35/511,972.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
 
Applicant is advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection.  In re Thor-ington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.

Specifically, reproductions 1.9 and 1.10 are identical in appearance to the disclosure in Application No. 35/511,972.

    PNG
    media_image2.png
    669
    1187
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    780
    1430
    media_image3.png
    Greyscale

The applicant may overcome this refusal by either abandoning one of the conflicting applications, or by either canceling the figures in application 35/511,958 which are identical to 35/511,972, or by reducing the watch band portions in reproductions 1.9 and 1.10 in 35/511,958 to broken line in order to render the scope both consistent within the application as well as patentably distinct from that claimed in 35/511,972.

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following: 
 
(1) The scope is described inconsistently pertaining to reproductions 1.9 and 1.10, in relation to reproductions 1.1 -1.7. This reproduction discloses a view of the smart watch shown in a perspective view, but with watch bands attached. Other than the watch band portions, this view shows the entire smart watch which is otherwise described as fully forming a part of the claimed design in all other views. However, in the feature statement reproductions 1.9 and 1.10 is described as follows: “Reproductions 1.9 and 1.10 are reference views showing the state in use of the claimed design and form no part of the claimed design.”
 
This creates an inconsistency in scope, as a given element may not be described claimed in one view and disclaimed in another. Further, this creates an inconsistency in appearance, as new elements are disclosed which are not shown in any other view.

(2) The appearance of the design is disclosed inconsistently, resulting in an inconstant claim. Specifically, reproductions 1.9 and 1.10 disclose a perspective view of the television receiver similar to reproductions 1.7 and 1.8, but with notable differences in appearance. These differences include a full set of watch bands affixed to the watch body. This creates an overall disclosure which is highly inconsistent in appearance compared the disclosure in reproductions 1.1 – 1.8.

    PNG
    media_image4.png
    649
    962
    media_image4.png
    Greyscale

The applicant may overcome the refusals by resolving the inconsistencies in scope and appearance. This may be accomplished either by canceling the inconsistent reproductions, 1.9 and 1.10, and by removing all descriptions of these reproductions in the specification, or by reducing the watch band features to broken line thereby removing them from within the scope of the claim. If this latter option is chosen, a disclaimer statement then must be inserted into the feature statement, following the descriptions of the reproductions, reading “The broken line watch bands included in reproductions 1.9 and 1.10 represent environmental subject matter that forms no part of the claimed design.” 

In both instances, the statement “Reproductions 1.9 and 1.10 are reference views showing the state in use of the claimed design and form no part of the claimed design.” should be canceled.

Conclusion
The claim stands provisionally refused under 35 U.S.C. 171 for double patenting, and refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
  
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922